Citation Nr: 0201820	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  00-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for dermatophytosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION


The veteran served on active duty from December 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the veteran's claim for an 
increased evaluation for dermatophytosis, currently evaluated 
as 10 percent disabling was denied. 

This case was previously before the Board in February 2001 at 
which time it was remanded for additional development.

The Board notes that during a November 2001 video conference 
with the undersigned member of the Board, the veteran made a 
claim for in increased rating for service-connected post-
traumatic stress disorder.  This issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  The veteran's dermatophytosis is manifested by moccasin 
scaling on both feet, onychomycotic changes on several toes, 
xerotic changes, lichenified plaque on the lateral lower leg 
bilaterally, and persistent burning and pruritus.




CONCLUSION OF LAW


With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 30 percent evaluation for 
dermatophytosis have been met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in March 2001 the RO notified the 
veteran of its duty to him under the VCAA.  As the RO has 
considered and complied with the VCAA as well as complied 
with the directives in the February 2001 Board remand, the 
Board may proceed with the adjudication of the appeal. 

Factual Background

Service connection for dermatophytosis was established in an 
October 1945 rating decision based on evidence of a fungus 
infection of the hands and feet in service and assigned a 30 
percent evaluation based on the current level of disability.

In December 1947 the RO reduced the rating of the veteran's 
dermatophytosis from 30 percent to 10 percent disabling.  In 
November 1948 the RO decreased the rating to a noncompensable 
(zero percent) rating.  In December 1950 the RO increased the 
disability rating for dermatophytosis to 10 percent where it 
has remained ever since.

The veteran underwent a VA examination in October 1999.  At 
the time, he complained of constant itching and burning that 
worsened in the summer months when his hands and feet became 
very red, itchy, and peeled.  On examination, scaling was 
noted on the soles of his feet with one blister on the left 
fifth toe.  There was no oozing or fissuring at that time.  
There was subungual hyperkeratosis of the left big toenail 
along with erythema and scaling of both lateral lower legs.

The veteran testified during a personal hearing in March 
2000.  He stated that he had itching and burning rashes on 
both ankles that flared up, particularly in the spring and 
summer months.  In addition, his skin became crusted.  The 
veteran also testified that he used a salve that eased the 
itching and burning, but it did not make it go away.  The 
veteran denied oozing or blisters.



Outpatient treatment records from the Hackensack VA Medical 
Center (VAMC) indicate that in July 2000 the veteran had a 
erythematous pruritic raised rash on the lateral aspect of 
his distal legs.  He was advised to continue to use 
hydrocortisone ointment on the affected areas.

In July 2001 the veteran underwent a VA examination.  At that 
time, the veteran complained of continued burning and 
pruritus.  On examination, there was moccasin scaling on both 
plantar surfaces of his feet.  Several toes showed 
onychomycotic changes and the legs showed xerotic changes.  
There was a lichenified plaque on the lateral lower leg 
bilaterally.

In November 2001, the veteran testified during a 
videoconference.  He stated that a rash on his legs went down 
to his ankles and that it burned and itched.  The skin on his 
left foot dried up and peeled off.  Even when he used a salve 
prescribed by VA he still had constant itching and burning.  
He was not aware of any discharge or oozing from the rash and 
the only stains he noticed on his white socks were from the 
salve.  The rash was aggravated in the summer and when his 
feet sweat from walking.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.   
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's dermatophytosis is rated as 10 percent 
disabling under Diagnostic Code 7813.  A note in the Rating 
Schedule provides that disabilities evaluated under codes 
7807 through 7819 are rated by analogy to eczema under 
Diagnostic Code 7806.  38 C.F.R. § 4.118 (2001).  Under that 
diagnostic code, a 10 percent evaluation is warranted where 
the skin disability is productive of exfoliation exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating requires that the disability be manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition. 

Following review of both the medical evidence of record and 
the veteran's assertions, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that the veteran's 
dermatophytosis warrants a 30 percent evaluation.  In 
reaching this conclusion, the Board points out that although 
VA examination reports offer brief accounts of the veteran's 
symptomatology, there is still sufficient information to 
allow for rating the veteran's disability.  Medical evidence 
show the veteran's dermatophytosis is productive of scaling, 
xerosis, and erythema.  In addition, the veteran's complaints 
of constant itching and burning have been consistently 
reported in statements from the veteran, hearing testimony, 
and VA examination reports.

The Board further concludes, however, that the evidence does 
not approximate, or more nearly approximate, the criteria for 
a 50 percent rating under this code.  In support of this 
determination, the Board points out that the veteran's skin 
pathology is primarily located on his feet, which is not an 
exposed area.  Further, the medical evidence does not include 
findings of ulceration or systemic or nervous manifestations, 
and the veteran does not contend that such manifestations 
exist.  Moreover, he denied oozing, blistering, or discharge, 
and has not asserted that his disability is exceptionally 
repugnant.  Even during the summer months when the veteran's 
dermatophytosis is more severe, these manifestations were not 
evident.

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 30 percent evaluation).  In 
addition, there is no showing that the veteran's 
dermatophytosis has necessitated frequent, or indeed any, 
periods of hospitalization, or that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 



ORDER

A 30 percent rating for dermatophytosis is granted, subject 
to the law and regulations governing payment of monetary 
benefits.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

